DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment, received on 20 March 2019, has been entered into record.  In this amendment, claims 3-6, 10, 12, and 13 have been amended, and claim 16 has been canceled.
Claims 1-15 are presented for examination.

Priority
The claim for priority from PCT/IL2017/051061 filed on 19 September 2017, which claims priority from US Provisional 62/397,362 filed on 21 September 2016, is duly noted.

This application is in condition for allowance except for the following formal matters: 

Specification
The examiner notes that the errors in the specification are too numerous to specifically point out. Some examples are as follows:
The disclosure is objected to because of the following informalities: 
In [007], line 5: “de-nosing” should read –de-noising–;
In [007], line 7: “smooth proton” should read –smooth portion–;
In [008], line 2: “calcified fingerprints” should read –classified fingerprints–;
In [008], lines 3-4: “desecrate segments” should read –discrete segments–.


Claim Objections
Claims 1-4, 6, 7, 10, 14, and 15 are objected to because of the following informalities:  
In claim 1, line 4: “de-nosing” should read –de-noising–;
In claim 1, line 6: “proton” should read –portion–;
In claim 2, line 3: “calcified” should read –classified–;
In claim 3, lines 3 and 5: “desecrate segments” should read –discrete segments–;
In claim 4, lines 2, 3, and 4: “desecrate segments” should read –discrete segments–;
In claim 6, lines 8-9: “the database” lacks antecedent basis;
In claim 7, lines 2-3: “a database” is unclear if it relates to “the database” (claim 6, lines 8-9);
In claim 10, line 3: “a monitored physical system” is unclear if it relates to “a monitored physical system” (claim 1, line 3);
In claim 10, line 6: “for a of the at least one of the un-authenticated signal” is unclear;
In claim 14, line 4: “de-nose” should read –de-noise–;
In claim 15, line 4: “calcified” should read –classified–.
Appropriate correction is required.
Claims 5, 8, 9, and 11-13 are objected to as being dependent upon an objected base claim.

Drawings
The drawings are objected to because in Figure 4: “220” should read –420–.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 250, 440 ([0028], line 3).  


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Although the prior art of record (such as Lau et al. (US 2004/0062199 A1)) teaches receiving at least one signal related to a monitored physical system (0015, lines 6-9); de-nosing the at least one signal to extract a smooth portion of the signal (0005, lines 3-5); detecting an attack on the monitored physical system (0058; 0059; Figure 3A, 3B), none of the prior art of record alone or in combination teaches detecting one or more states of the monitored physical system by analyzing the smooth proton of the signal; obtaining a noise portion of the signal by subtracting the de-noised smooth portion from the at least one signal; classifying the noise portion; determining one or more expected states of the system based on the classified noise portion; comparing the one or more expected states to the detected one or more states; and detecting an attack on the monitored physical system based on the comparison.
The closest prior art made of record are:
Lau discloses a system and method for overload control against denial of service attack.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alton et al. (US 2017/0149812 A1) discloses a system and method for suspicious network traffic identification.
Dennison et al. (US Patent 9,043,894 B1) discloses a system and method for malicious software detection in a computer system.
Duer et al. (US 2016/0315961 A1) discloses a system and method for reporting security vulnerability warnings.
Kamiya et al. (US 2017/0310694 A1) discloses a system and method for malicious communication pattern extraction.
Kurupati (US Patent 9,906,544 B1) discloses a system and method for detecting non-human users.
Ray et al. (US 2016/0173509 A1) discloses a system and method for threat detection using endpoint variance.
Tcherchian et al. (US 2017/0118245 A1) discloses a system and method for gathering and contextualizing multiple security events.
Wang et al. (US Patent 10,805,326 B1) discloses a system and method for threat visualization with signature composure, spatial scale, and temporal expansion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/SARAH SU/Primary Examiner, Art Unit 2431